DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the closest prior art of record is represented by Bond (GB1480929) in view of at least one of Ajoviita (US20170368889), Matsumoto (JPWO2014091790) and Maeda (EP3330105), which teach a method of specifying three equal regions of a tire tread in a tire width direction (inner, intermediate and outer), with each region having plural stud-pin rows extending in the tire circumferential direction and arranging the stud pins so that the number of stud-pins in the outer region is the largest, the number of stud-pins in the intermediate region is the second largest and the number of stud-pins in the inner region is the smallest.
	However, modified Bond does not teach that the stud pins are arranged such that among the average number of stud pins per stud-pin row in the inner, intermediate and outer regions, the number in the outer region is the largest, the number in the intermediate region is the second largest, and the number in the inner region is the smallest.
	Claims 2-9 are dependent (directly or indirectly) on claim 1 and as such are also allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749